  Case: 3:21-cv-00348-wmc Document #: 1 Filed: 05/21/21 Page 1 of 7
                       ncA-e_a_
                                  A\
                                                                     RECTini
                                                                 202111A7
                                                                        21 A1110: 25
                                                                   - Ett oppr ika_
  RO\-3e,r     id0 1           -AtteAA (4coet":3                         US DIS-1-


                                                                     21-cv-348-wmc
                                                    NC )0D.


                                                                               5)( 4- (-Lid
                       ---0--Cocee4&_Cto
                                                   rceAA

        s>_evpu.
                       '
                                                                     -



                                 CLOA




              (AA5g- a       _ala_CS,i-cd-c_ cow\
                                                                                                                   •




ONIMMINNEV."e'AZIOIMII4C-   ejC..±.
                            -              .-...       -1A44-,              LA.)   \6jIAL.N.110•0   :;
                                                                                                    41,MOVI
                                                                                                          :1•111   .




                                                                  1--Ac_.a....
Lr1;6 A i•%w-cf- oLkL.,-e,,s,i_Al,s_c>_____:/._,..ar-__d,u_v_ tha._:_    1- .
                                         4--

                   •




                                   P54.c.
                   - ---I_ —
                           1                                                                                                                     -
           Case: 3:21-cv-00348-wmc Document #: 1 Filed: 05/21/21 Page 2 of 7
           3ur is A c.,4-40A ' 1 S Stk& e a 0 A 0'3 (Asg_,                                       4 133/
            pt c ,\,_.:wv. {(- 5,(.cs_              va.cie.L_ 4-v,e_ Gt.";.\--eA 5A-60-c3            f3,-,\s,4--i-.04--t\--N 6-,r-
           0A--Lt-e-- (t--eeite"a,(       Lat^-9       (VIZU ^Awl            A sSeAct- A- olAP-Ce_keiti-- 5-1k NS 0/4,747,006,1
                                r 4pia.942La&I
                                                                                                    )

                                           . .. A-
                                                                                                                                           ...._...
                                  .5E1C0A-Ikeo,N 44                   COW'S / 4e 5-3(plc z
                      .:--IlekeA121

          C.)-1`ei-            grOLC.UVAA             .?". ' ..-7   ›'1-/'‘ 3k—•   MoiNaoe- c_>•3 'T.- .' 3 5-(41 co            - ocro


          F.-- 4- AcLck_0•_ol.,_43
                         _              -       - )4)i,...-
                                  _-to,A\Y‘filzils      -Q_ u4t
                                                            ,__ -0,ta-AF0-4-wvx QA_IA-A.,-MEW V.ii•C_
                                                                                                .     M.IMEsi.......I




                                           wts-.     44,._,.4.... 0      A                                                               ____




                      cDY\




Z•                           Otax\
                                __




              `FuLtt iva4A.vio Se.e.Ak                                +et,I4 (v31.(5. e-                                        ------„-- —
           Ctulf.._•eAk.4--     "---0c3....—       4k-A - '           VoN\e...          .

     •   e_p_T_LeLtAk t.,Aejcals2,A41 *0 '='                                         - • '•                                 s-061


         DeS...Qxclat                 a----7s--                           "6-1t-OCk-1


                                                                                                                        S
                                                                                                                        (j).—                   -•


         CANsre,V\A-- 1--k.3.0 (—Ks    Aetarts2,                                                                                 ....,
                            Case: 3:21-cv-00348-wmc Document #: 1 Filed: 05/21/21 Page 3 of 7
             .                        .                                    .
        ..
                                                         .             .
.                                                             .                                                                      .       .                  Cecl"
                                                                                     .
                 . bi. ei\a04.54--sk-3                                                                                  -
                                                                                                                                                                                   _
                      -----oak ivoovvz 4.
                     I1                                                        6         v1.     C._ l.kr 4-_-Z S
                                                                                          , , , , .„          r'-'2
                         Cp-                  4 .:11 _ .
                          _cre44-_757,0___±1/LkL                                         .17LT 1 ed\ I t CD tQ)jse_                                       r.__
                                                                                                                                                         Co
                      to.r-r-eAAA- tAst-rtc 4,101ApA,4 ; •
                 .
                                                                                                                                                                                           ,


                            e_Fei.c6,4 6- 41:
                                                                                                                                                          main co           k•-i
                            '‘k a          ack"- . ji.3:%:rxereqlelro,tife,:iforoAvi,sto).                                                                                                 —.
                                                         _ — --
                                                                                                   40•4_4(e.rit;..i- f4tiri
    .                                                                              9S or? Ccb...:1-, a---•                  il \   ArCiY•\ '› C2.- C.).-)        S3 ST414=='
                                                                                                                                                                               --..-----




                     1 .-F       ti       klavike_ l'4                                                                                   ask=eer-                                              .
                                                                  .A:_ e_ A                                    A •

                     1 SiAlNk
                         .    €i--         5i6 -1Thi-k_ :                                                  Oa-              C:r--e.-e^ C__,                 ST- _
                                                                                                                                                              0-A
                                     _—_Lp--q
                         C-w-i-,;,!_•&-   ___2„.....
                                            . 4-K......0_61-61:42,4                                                                                 -e- L.,-,     5151.C.              ,
                     I
                     I                                                                                                                                                 .
                     I
                                      A'• '*--(to ', I:4 Ivo, , Ct'uttR Dee '-'
                                                                              1'1 To Ph M 0 C                                                                      S k.

                     ,...._0...1A4_.
                                 'rtiA__-
                                        --W..-Ax..-S.,
                                             LA 4-t(                                                ja.43a--             f\
                                                                                                                   -- ?'Ae-                      u"             53(. (,..
                                                                      . ,

                                                                                   C.:         \
                     _....Tkk, v-l-h-ce.-,                   -,̀-.V1.4._..&k._,..Livr,s_8.,...,prker fro-o&                                                                            _   _




                          A c-kAbr\           04-   ts weil Irk_S-                                      ,es.,
                                                                                                           ..;_s____5_* I,kellenAL_C-.2.2
                                                                                                                                        % -/-kait--                                        _

                                                             I/   OA 3 v r -14-°(-1-- 0
                         ___Gle...         A1.42,..AL.Akt..4k,
                                                            l) 411,
                                                                  41,..                                  1.44-
                                                                                                            _,....q.
                                                                                                                  ..A
                                                                                                                   :......-)              ''‘'   6'-r-

                          of-          ke_      ()."1--e,c,Uk-q,_..kc-
                                                                    , s 74-ko:st- L,,J0, dt.5evk \sSta.c)-vx,..._ G.4--o,,v46 -4-(40,-RI—
    .
                                                                                           .ekkiC \ oLk-S_)--
                                                                                                           0 -c-
                                                                                                              -----favikS
                                                                                                                     -    4-K) SA:3;1/4th--t, Pr                           .1\iCia .'"
                                                                                                                                                                                               -
                                                                               _
                                                                                                      SeAloLiC-\ c\N`ASk                    \
                                                                                                   P °1st' -IL( 0 (?)                                            v.-
                              Case: 3:21-cv-00348-wmc Document #: 1 Filed: 05/21/21 Page 4 of 7

     .                                                                                                    .
                                                                                          .                         .
                                                                                                                                .     .

 .                                                                                                .
             .
                                                         ,


             A , )
                         I


                                                             (lea,Vig                                                           v-o          4Na .
                                                                                                                                          .i.._...
                                                N\12_.

             (2  -)) I Vo->•-42----__LA_0            (c--
                                                     - -2,.'-.-k- PrIn--PA.                       LP-AS-v-:A-4 1 (• ccckAD---C.-P"A'k-
                                                                                                                                                          .
                                                                                                                    a
                         I
                              rim                                                                                                         -7   i
                                                                                                          ..-........) ‘13k43

                                           ..,
                             c -17-_C---.6..
                               -                         A-4.--                               ciSeX </..)     ' _
                             o-N",z_o f CoA c'im), `Dce._k_ok--
                                                                                                     14€0.1-1-i—seo^t-e30,, c_x,t4.. _
                                                t.,..) ‘ t\ Ile_AN       ut    6   33repkt2,4ekln-,1 CO OCLA \            (},,:. ickko ,„3"
                  .,41                  Lc_                                    r'"'t ":-=A            P'-'''\ 004-- -5-r, a -1-__F2,-,
         .                                        (a_5- ifrt.,1>>.et,                                                                                         _
. _                                                                                                   .
                                                                                                                            .
                                              _E_CA-s
                                                  _s____A-4-----
                                                             Decka-

                   i) A vte,v, vs                    waxEL.._/-tii.1-c
                                                                     _t_A-,4...seat.!_c___                           eJ--             ,, ai.cv. ci. (c%
                                                                                                                                                              t

                  3
                 02           Qa Cb2=\




     .                              .


                             .                                    .      . .


                                                 .                                                                                                            .
                                                                      ipouSg) -6- (A) o4C-0)
                                                                                            ,                                                       —__L
               Case: 3:21-cv-00348-wmc Document #: 1 Filed: 05/21/21 Page 5 of 7




                                                                                                                            9° bQ             'LL
    — K.        E0atu_ST- 31/\                   6.7i
                                                    : ithivi*,..14                          -1

                                                                           AvOclig. A.(L.;121,
                                                                                         yl                                                 wkeatits

                                                         s.s.A-_,_,A....a.6...
                                                                           {                    /        Lukr-1,

                                     LA   _ uj_s c                          /
           .....L.2.14Ls_c _p_ccli,
                                  L_L--                                                 4 _01,2_4                                                             _
           ....ia                         l.                     .-4                    ot.c.,-         (we...Jr/ix) 04-   ge,.....L.L..._
                          A P/K a/64/4-A                        holi,) --tGad-- cic)q hcw-Q_ /1)3 ,(-- 6c-A6UA T-ii4ow-.
                                                                                                           ,_Q_E__ahakd,Pov\                        decr-r-
               71      ‘ -1-ft(
               .---(--1,               .-
                                      C,0               1 0,-; v..1-        ,,...1:_v-_1kr±.
                                                                                      _    ;_
                                                                                            6_
                                                                                             ,e1-(14.,=„ei                          _o_v      711      4-kiLac(



                _•, rf,t),      c_        IA aiew_13                   11--Ad
                                                                          0...Eac&LLasiellt-K- _____ _
•
           I                                   _Gt. s           -
                                                             ...L.,_.1
                                                                    4--;.A...1.1u,..
                                                                                   1 4       v‘Aa-Ay....
               ' irt   (A 0, ts&Ls




    A)     •
               -T,S                            A-               4-- -e_k3 a/Ac_e_       Rco C.e_olu-tc. A_oo,U ttc.i,t_R_Qt-
               t_.toc--              VA -k--,..lov\ ? \Ve-S                               kb CT
                                                                                              ,/


    tat)       Wak0-- _ _otk_F2,4k/ A 64.2w44act_coiceAn4J-Ite- Fate-1-s
           Lsetathcy_d-c› if< Co-A-.,psa,
                                       .47                                                                              too V

      ) „IS 4-ke C,4-A-G.Ace_ ce..\ Cow\p\eA-eol ? Nvi,s _LQ.,c)._a_
         F,0-,,v,             -64 CLJ\ (3e,pAci-k
                      T_.,,„_.„                   ak 4-ki‘k. 56., 1 .


                                Iv                      S Vask-c_ vAedvk- 0 EL Clk,„ vv\
                                                                                                    _                   5--,.. (        ana 7 4
                1.0-cA 0C-- -i-kt... os_r__,LAcc;st\c( 1, ,
       •
                    5-_,_ ikkg),,\ro_c_            t..,-Y42_ 53cc4, .
                                                                                                                     .1 .,,.-----1/43-)
                                                                                                                                     ----

                                                                       9 "It-       •
                                                                                          Si-777
Case: 3:21-cv-00348-wmc Document #: 1 Filed: 05/21/21 Page 6 of 7




                                                                    I
H
    -4-




                                 V
          •
             Case: 3:21-cv-00348-wmc Document #: 1 Filed: 05/21/21 Page 7 of 7
        .                                    .




                                                                            - 7-V‘i•-k. O____4.....„
                                                                                              (-Siao.A_                        •
                       '6 A 0. o
                      wN                 r_s T__,& 1A     m
            cxr- - c_Ls A- c_..n.),,s Als &.) ib„,40\ 0 +kit_
                                                                   -t-e.ti...rv o Lsee__1          Ass. ?0,A -41.4 1--4 \ell
            _________               _ __ _          ____                                                       ___
                                                                                                                     _
            Te\ d-•41/44k—   e_ 4- C,_3(,..oq         1 1S-0 l 000 co               Cos-
                                                                                                'Lzvta c"e.     L's3k k
            5-i-)Nt_od\esgAc4-cl....-1_
                                     ,-,‘_,7-6cct_f                                                  4-ke_.   P-0,4-es D :
                        pv,cv\R-
            _
                _                                    _____P__.cl&k____G,
                                                                      ..1_
                                                                         . - .L.P,PW1_100.,047A-
            211-ikeAv1/44tA                       St),ck 3,)--At_ Du.rz_ 4-c) =.',,,r.i.cdr<_ PARA-. Ce:ti_
                                         7nvz_.           q-   r- kkt_                 Sc
                                                                                       S'\,•-lei G
        •                           ,.50:,:l
                                    --                                                      .



    .           •             fr
                                   -..     ,..itiv\c/ v                                            o D




                              0q-- ,                                                               OP                    _A

.            -TAisP,ko-k-c._ l_.,\+\‘4?-4 t-c-0•.Ge)A '4 •
                                                           CcrC:
             INeld              ,-13D.--7 Co J-1-. S 1---                   tvt.o-e\'20

            A-tAA-kpl"sze, 4 - Coen ci3 — 3 8 — ci (-{ 00




                                                                                                 Po-rs-e- 44- -7) DOI
